Ford, Judge:
The appeals for reappraisement listed in schedule “A,” annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for tbe Plaintiff and tbe Assistant Attorney General for tbe United States, Defendant, subject to tbe approval of tbe court, that tbe items on tbe invoices covered by tbe above reappraisement appeals that are marked with an “A” and tbe initials L.C.L., Examiner L. 0. Laguillon, consist of transformers and related parts imported from Italy, not specified on tbe Einal List, T.D. 54521.
*718That at the time of exportation such and similar merchandise was not freely sold, nor offered for sale in Italy for exportation to the United States, nor was it freely sold nor offered for sale in the United States for domestic consumption.
That the cost of materials and of fabrication and other processes of the kind employed in producing such or similar merchandise at a time that would ordinarily permit the production of said merchandise in the ordinary course of business, plus an amount for general expenses and profit equal to that usually reflected in sales of merchandise of the same general class by producers in Italy in the usual wholesale quantities and in the ordinary course of trade for shipment to the United States, plus the cost of containers, packing, and all other expenses incidental to placing the merchandise packed for shipment to the United States, were the appraised values as noted below, less the costs shown below for “Bond Costs” and “Fees To Legnano Electric Corp” :
Reappraisement appeal No. Appraised values lira Fees to Legnano Bond costs Electric Corp.
R64/6584-5718 36, 346, 479. 00 $1, 983. 35 $2, 886. 43
R64/6585-5719 27, 719, 905. 00 $1, 240. 00 $2, 105. 00
R64/6586-5720 72, 692, 957. 00 $3, 781. 65 $5, 503. 57
The above reappraisement appeals are stipulation. submitted for decision upon this
Accepting this stipulation as a statement of facts, I find and hold that the involved merchandise was entered or withdrawn from warehouse for consumption on or after February 27, 1958; that the involved merchandise does not appear on the final list of articles published by the Secretary of the Treasury (T.D. 54521), effective February 27, 1958; and that constructed value, as that value is defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165, is the proper basis for the determination of the value of the items of merchandise marked “A” and initialed by the customs examiner on the invoices, and I find and hold that such statutory value is the appraised value as noted below, less the costs shown below for bond and fees to Legnano Electric Corp.:
Reappraisement appeal No. Appraised values lira Bond costs Fees to Legnano Electric Corp.
R64/6584-5718 36, 346, 479. 00 $1, 983. 35 $2, 886. 43
R64/6585-5719 27, 719, 905. 00 $1, 240. 00 $2, 105. 00
R64/6586-5720 72, 692, 957. 00 $3, 781. 65 $5, 503. 57
Judgment will be entered accordingly.